Case 1:17-cv-04869-FB-LB Document 74-5 Filed 10/03/18 Page 1 of 3 PageID #: 1730




                                 EXHIBIT E
                                      TO
                PLAINTIFF’S REPLY IN SUPPORT OF 72(a)


                                August 3, 2018
                  E-mail Shearer to Eidelman re: Voycheske
             Case 1:17-cv-04869-FB-LB Document 74-5 Filed 10/03/18 Page 2 of 3 PageID #: 1731

         Subject: Re: Barger v. First Data et al
         From: Shawn Shearer <shawn@shearerlaw.pro>
         Date: 8/3/2018 10:31 AM
         To: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         CC: David Zeitlin <david@zeitlinlawﬁrm.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>,
         "Kennedy, Lindsey C." <Lindsey.Kennedy@saul.com>

         Gary:

         I will take some me later to thoroughly read and possibly respond to your a ached le er, but I want
         to be clear that at no me, to this point, have I a acked Ms. Voycheske’s character. Your le er
         appears to suggest that I should. I am, however, clearly and unapologe cally a acking your character.
         Your need to send me this random trea se, when you have been “too busy” to conduct the July 30
         and 31 scheduled 30(b)(6) deposi ons necessary to complete discovery in a mely manner,
         demonstrates to me that I am on the right track.

         I never see this much work from you, Gary. I am assuming I got this result due the to fact that the
         nature of the le er to which you are referring, is your exposure of Saul Ewing and your client to an
         en rely new law suit through the use of the now permanent Voycheske declara ons. Just think how
         diﬀerently things may have been for you at this point, if you had put this much thought and work into
         your client’s case in the ﬁrst place.

         Have a nice weekend.

         -Shawn

         Shawn E. Shearer
         The Law Oﬃce of Shawn Shearer, P.C.
         3839 McKinney Avenue #155-254
         Dallas, TX 75204
         (972) 803-4499
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS INTENDED
         FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION OR ANY
         ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE ALL COPIES
         AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.




         On Aug 3, 2018, at 9:10 AM, Eidelman, Gary B. <Gary.Eidelman@saul.com> wrote:




1 of 2
           Case 1:17-cv-04869-FB-LB Document 74-5 Filed 10/03/18 Page 3 of 3 PageID #: 1732
         Shawn:

         Please see the a ached le er. Thank you.


                                     Gary B. Eidelman
                                     SAUL EWING ARNSTEIN & LEHR LLP
                                     500 E. Pra Street
         <image001.jpg>
                                     Suite 900 | Bal more, MD 21202-3133
                                     Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                                     Gary.Eidelman@saul.com | www.saul.com

         <image002.jpg>
         Follow our blog, WISE: Workplace Ini a ves and Strategies for Employers, here
         * Please note that our Firm name and my email address have changed.




         "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the
         intended recipient (even if the e-mail address is yours), you may not use, copy, or retransmit it. If you have received
         this by mistake please notify us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




         <24745360-v1-Le er to Shearer dated August 3.pdf>




2 of 2
